Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF NON-RESPONSIVE AMENDMENT
Applicants’ amendment filed1/12/2021 is acknowledged. For reasons explained below, the amendment has not been entered. 
Election/Restrictions
Amended claims 73-81 and new claims 82-113 are directed to an invention that is independent or distinct from the invention originally claimed because they are directed to a process – a method of conjugating an activated water soluble polymer to an oxidized carbohydrate moiety on a therapeutic protein, whereas the invention originally claimed was a composition of matter, namely a modified therapeutic protein. The invention now claimed belongs to a different statutory class from that originally claimed. 
Inventions that are related as process of making and product made are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process claimed ca be used to make a different product: as discussed in the Office action mailed 10/14/2020, Scheifflinger US ‘075 teaches a protein construct comprising von Willebrand factor that is coupled to polyethyleneglycol or polysialic acid via a hydrazide linkage.
Election by Original Presentation
Since Applicants have received an action on the merits for the originally presented invention, that originally presented invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 73-113 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Amendment is Non-Responsive
The amendment filed on 1/14/2021, presenting only claims drawn to a non-elected invention, is non-responsive (MPEP § 821.03) and has not been entered.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657